

EXHIBIT 10.4
 
AMENDATORY AGREEMENT
 


 
AMENDATORY AGREEMENT, dated June 5, 2006, between NATIONAL PENN BANCSHARES,
INC., a Pennsylvania business corporation (“NPB”), NATIONAL PENN BANK, a
national banking association (“Bank”), and MICHAEL R. REINHARD (“Executive”).
 
BACKGROUND
 
1. NPB, Bank and Executive entered into a certain Executive Agreement dated July
22,  2004 (the “Agreement”).
 
2. NPB, Bank and Executive desire to amend the Agreement as hereinafter set
forth.
 
AGREEMENT
 
Now, therefore, in consideration of the mutual promises contained herein, and
each intending to be legally bound, NPB, Bank and Executive agree as follows to
amend the Agreement as follows:
 
1. Amendment. The language of Section 3(b) is deleted in its entirety and
replaced with
the following:


“(b) In the event that the amounts and benefits payable under Subsection 3.a. of
this Agreement, when added to other amounts and benefits which may become
payable to the Executive by NPB, Bank or their successors and any affiliated
company, are such that he becomes subject to the excise tax provisions of Code
Section 4999, NPB, Bank or their successors shall pay him such additional amount
or amounts as will result in his retention (after the payment of all federal,
state and local excise, employment and income taxes on such payments and the
value of such benefits) of a net amount equal to the net amount he would have
retained had the initially calculated payments and benefits been subject only to
income and employment taxation. For purposes of the preceding sentence, the
Executive shall be deemed to be subject to the highest marginal federal,
relevant state and relevant local tax rates. All calculations required to be
made under this subsection shall be made by independent public accountants
retained by NPB, Bank or their successors, subject to the right of Executive's
representative to review the same. All such amounts required to be paid shall be
paid at the time any withholding may be required under applicable law, and any
additional amounts to which the Executive may be entitled shall be paid or
reimbursed no later than fifteen (15) days following confirmation of such amount
by NPB, Bank or their successors' accountants. In the event any amounts paid
hereunder are subsequently determined to be in error because estimates were
required or otherwise, the parties agree to reimburse each other to correct such
error, as appropriate, and to pay interest thereon at the applicable federal
rate (as determined under Code Section 1274 for the period of time such
erroneous amount remained outstanding and unreimbursed). The parties recognize
that the actual implementation of the provisions of this subsection are complex
and agree to deal with each other in good faith to resolve any questions or
disagreements arising hereunder.”
 
 

--------------------------------------------------------------------------------


 
2. Amendment. Section 13 is hereby added to read as follows:
 
“13. Interpretation of Provisions. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of the Agreement.”  
 
“Notwithstanding anything herein to the contrary, the provisions of this
Agreement are subject to the conditions and provisions of Section 885 of the
American Jobs Creation Act of 2004 and Code Section 409A implemented thereby. To
the extent any provision hereof would violate the provisions of such laws,
thereby potentially resulting in adverse tax consequences to the Executive, the
parties agree to negotiate, in good faith and to the extent possible, to
ameliorate or eliminate such potential adverse tax consequences to the
Executive. In connection therewith, in the event the provision of payments or
benefits is accelerated, the parties acknowledge and agree that NPB, Bank or
their successors may take into account reasonable present value concepts in
making any payments or providing accelerated benefits hereunder.”
 
3. Ratification. As amended hereby, the Agreement is hereby ratified, confirmed
and  approved.


4. Governing Law. This Amendatory Agreement shall be governed by and construed
in  accordance with the domestic internal law of the Commonwealth of
Pennsylvania. 


IN WITNESS WHEREOF, the parties hereto have executed this Amendatory Agreement
on the date first above written.
 
 

NATIONAL PENN BANCSHARES, INC. NATIONAL PENN BANK                 By:  
/s/ Wayne R. Weidner
By:  
/s/ Wayne R. Weidner
Name:  
Wayne R. Weidner
Name:
Wayne R. Weidner
Title:  
Chairman and Chief Executive Officer
Title:  
Chairman
 
 
            Witness:  
/s/ Glenn E. Moyer
 
/s/ Michael R. Reinhard
 
Glenn E. Moyer 
 
Michael R. Reinhard
 
 
 
 




--------------------------------------------------------------------------------